Motion for En Banc Reconsideration Denied as Moot; Opinion issued July 24,
2018, Withdrawn; Affirmed and Substitute Opinion filed September 18, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00317-CV

                   IN THE INTEREST OF N.M.B., A CHILD


                   On Appeal from the 257th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-50557

                   MEMORANDUM OPINION


      We issued our opinion in this case on July 24, 2018. Thereafter, appellant
Dennis Thomas Beacham (“Father”) filed a motion for en banc reconsideration. We
withdraw our previous opinion, vacate our previous judgment, and issue this
substitute opinion and judgment. We deny as moot Father’s motion for en banc
reconsideration.

      The underlying case was a suit to modify the parent-child relationship brought
by Father against appellee Annahita Youssefi (“Mother”). This appeal challenges
the trial court’s award of attorney’s fees to Mother after Father filed a nonsuit. The
record reflects the following timeline, in pertinent part:

       05/27/16 Mother files answer that pleads for attorney’s fees;
       12/02/16 Mother files motion for interim attorney’s fees;
       01/10/16 Hearing held;
       02/23/17 Father files motion for nonsuit;
       02/24/17 Trial court grants motion for nonsuit;
       03/9/17          Mother files motion for attorney’s fees;
       3/23/17          Hearing held and order signed awarding attorney’s fees.
      In his sole issue, Father challenges the trial court’s order awarding $9,747.80
to Mother for attorney’s fees after he filed a nonsuit. Because Mother’s claim for
attorney’s fees at the time of the nonsuit was based solely on defending against his
suit, appellate contends the attorney’s fees claim was not a request for affirmative
relief that survived the nonsuit. Further, Father contends there was no “viable”
motion for fees pending at the time of the nonsuit.1

      Texas Rule of Civil Procedure 162 provides two “notable exceptions” to the
effect of a nonsuit. Villafani v. Trejo, 251 S.W.3d 466, 469 (Tex. 2008) (citing Tex.
R. Civ. P. 162). First, “[a]ny dismissal pursuant to this rule shall not prejudice the
right of an adverse party to be heard on a pending claim for affirmative relief.” Tex.
R. Civ. P. 162. Second, “[a] dismissal under this rule shall have no effect on any
motion for sanctions, attorney’s fees or other costs, pending at the time of dismissal,
as determined by the court.” Id.




      1
          Father does not challenge the amount of the award.

                                                2
       The attorney’s fees awarded in this case are governed by the Texas Family
Code.2 The Family Code provides a comprehensive scheme authorizing a trial court
to award attorney’s fees pursuant to both a general statute and specific
statutes. Tucker v. Thomas, 419 S.W.3d 292, 295 (Tex. 2013) (citing Tex. Fam.
Code Ann. § 106.002 (West 2014)). Section 106.002 is the general statute applicable
to all suits affecting the parent-child relationship (“SAPCRs”). Tex. Fam.
Code § 106.002. Section 106.002 vests a trial court with discretion to render
judgment for reasonable attorney’s fees. Tucker, 419 S.W.3d at 296 (citing Tex.
Fam. Code § 106.002(a)); see also Watts v. Oliver, 396 S.W.3d 124, 132 (Tex.
App.—Houston [14th Dist.] 2013, no pet.). Under section 106.002, the trial court
has the discretion to shift attorney’s fees from one party to the opposing
party. See Tucker, 419 S.W.3d at 295.

       Section 105.001(a)(5) is a specific statute that authorizes a temporary order
for payment of reasonable attorney’s fees and expenses for the safety and welfare of
the child. See Tex. Fam. Code Ann. § 105.001(a)(5) (West 2008); see also Nuszen
v. Burton, 494 S.W.3d 799, 801 (Tex. App.—Houston [14th Dist.] 2016, no pet.).
Although this section is entitled “Temporary Orders Before Final Order,” a trial
court also has authority under this section to enter a post-judgment temporary order




       2
          The Family Code’s provisions for attorney’s fees were intended to supplant the Texas
Rules of Civil Procedure. Diaz v. Diaz, 350 S.W.3d 251, 255–57 (Tex. App.—San Antonio 2011,
pet. denied) (citing Casteel–Diebolt v. Diebolt, 912 S.W.2d 302, 305 (Tex. App.—Houston [14th
Dist.] 1995, no writ) (noting with respect to the former version of Chapter 106 that “[p]rovisions
of the family code with respect to attorney fees and costs are intended to supplant rules of civil
procedure”)). It was in recognition of the unique posture of family law cases that the prior version
of section 106.002 was amended to eliminate the requirement that costs be assessed “as in other
civil cases.” Id. (citing Billeaud v. Billeaud, 697 S.W.2d 652, 655 (Tex. App.—Houston [1st Dist.]
1985, no writ). Thus Father’s heavy reliance upon cases that arise outside of the family law context
is misplaced.

                                                 3
affecting a child’s safety and welfare. See Morse v. Baker-Olsen, 929 S.W.2d 659
(Tex. App.—Houston [14th Dist.] 1996, no writ).

      We review a trial court’s decision to award attorney’s fees for an abuse of
discretion. Russell v. Russell, 478 S.W.3d 36, 47 (Tex. App.—Houston [14th Dist.]
2015, no pet.); see also Casteel-Diebolt v. Diebolt, 912 S.W.2d 302, 305 (Tex.
App.—Houston [14th Dist.] 1995, no writ) (under former version of the family
code). We will not reverse a trial court’s judgment on attorney’s fees in a
SAPCR absent a clear showing of abuse of discretion. In re A.C.J., 146 S.W.3d 323,
327 (Tex. App.—Beaumont 2004, no pet.); see also Casteel-Diebolt, 912 S.W.2d at
305 (under former version of the family code). There is no abuse of discretion where
an award of attorney’s fees is supported by the evidence. Tull v. Tull, 159 S.W.3d
758, 760 (Tex. App.—Dallas 2005, no pet.).

      Mother filed a motion for interim attorney’s fees before Father filed his notice
of nonsuit. See Tex. Fam. Code § 105.001(a)(5) (providing that in a SAPCR the trial
court may make a temporary order, for the safety and welfare of the child, for
payment of reasonable attorney’s fees and expenses). Father contends the motion
was “disposed [of] by” the nonsuit because “the controversy upon which those fees
were predicated was moot.” This reasoning is flawed. Under Rule 162’s express
terms, a pending motion for attorney’s fees survives a nonsuit—it is not rendered
moot by the same nonsuit.

      The trial court’s findings of fact state:

      This Court held a contested hearing on [Mother’s] Motion for Interim
      Fees on January 10, 2016, the result of which ordered [Father] to pay
      [Mother’s] counsel Fifty Thousand Dollars ($50,000.00) within sixty
      days’ of the hearing, on or before March 11, 2016. An order was drafted
      by [Mother’s] attorneys with entry of the resulting order scheduled for
      February 24, 2017.

                                           4
The record before this court contains no temporary order for attorney’s fees and the
findings of fact reflect none was entered, although an order was scheduled for entry.
Father does not contest the trial court’s finding; in any event, that hearing record is
not before us. See Mason v. Our Lady Star of Sea Catholic Church, 154 S.W.3d 816,
819 (Tex. App.—Houston [14th Dist.] 2005, no pet.) (noting that we presume any
omitted portions of the reporter’s record support the trial court’s judgment).
Accordingly, the record before this court demonstrates that at the time of the nonsuit
there was a pending motion for attorney’s fees.

       After the nonsuit was filed, and while the trial court still retained plenary
power, the subsequent motion for attorney’s fees was filed. Included within her
motion, Mother argued that payment of reasonable attorney’s fees was necessary to
protect the child’s safety and welfare. Mother further asserted that Father had made
no payment to her attorney for fees. At the hearing the trial court asked counsel if
Father had paid any attorney’s fees and was informed that he had not. The motion
requested only the amount of fees incurred and the order reflects the award was for
fees incurred as of the filing of the nonsuit.

       The trial court could have correctly awarded Mother attorney’s fees pursuant
to section 105.001(a)(5), as requested by the motion that remained pending at the
time of the nonsuit. Thus the trial court reached a correct result.3 See Diaz v. Diaz,
350 S.W.3d 251, 257 (Tex. App.—San Antonio 2011, pet. denied). Under an abuse
of discretion standard, we will not reverse the trial court’s judgment if the trial court
reaches a correct result even for a wrong reason. Chenault v. Banks, 296 S.W.3d
186, 190 (Tex. App.-Houston [14th Dist.] 2009, no pet.). Because the evidence in


       3
          The trial court’s findings of fact and conclusions of law refer to section 106.002 as the
basis for the award. We do not decide whether the trial court could have awarded attorney’s fees
on that basis.

                                                5
the record supports the award, Father has not shown the trial court abused its
discretion. See Tull, 159 S.W.3d at 760. Accordingly, we overrule Father’s sole
issue and affirm the trial court’s judgment.




                                               /s/   John Donovan
                                                     Justice


Panel consist of Justices Boyce, Donovan and Wise.




                                          6